UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-21861 AMERICAN CENTURY GROWTH FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 07-31 Date of reporting period: 07-01-2014 – 06-30-2015 Item 1.Proxy Voting Record. Legacy Focused Large Cap ACTAVIS PLC Ticker: ACT Security ID: G0083B108 Meeting Date: MAR 10, 2015 Meeting Type: Special Record Date: JAN 22, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For Against Management AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 15, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fernando Aguirre For For Management 1b Elect Director Mark T. Bertolini For For Management 1c Elect Director Frank M. Clark For For Management 1d Elect Director Betsy Z. Cohen For For Management 1e Elect Director Molly J. Coye For For Management 1f Elect Director Roger N. Farah For For Management 1g Elect Director Barbara Hackman Franklin For For Management 1h Elect Director Jeffrey E. Garten For For Management 1i Elect Director Ellen M. Hancock For For Management 1j Elect Director Richard J. Harrington For For Management 1k Elect Director Edward J. Ludwig For For Management 1l Elect Director Joseph P. Newhouse For For Management 1m Elect Director Olympia J. Snowe For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4A Amend Policy to Disclose Payments to Against Against Shareholder Tax-Exempt Organizations 4B Adopt Share Retention Policy For Against Against Shareholder Senior Executives ANADARKO PETROLEUM CORPORATION Ticker: APC Security ID: 032511107 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1a Elect Director Anthony R. Chase For For Management 1.1b Elect Director Kevin P. Chilton For For Management 1.1c Elect Director H. Paulett Eberhart For For Management 1.1d Elect Director Peter J. Fluor For For Management 1.1e Elect Director Richard L. George For For Management 1.1f Elect Director Joseph W. Gorder For For Management 1.1g Elect Director John R. Gordon For For Management 1.1h Elect Director Mark C. McKinley For For Management 1.1i Elect Director Eric D. Mullins For For Management 1.1j Elect Director R. A. Walker For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Proxy Access Right Against For Shareholder 5 Report on Plans to Address Stranded Against Against Shareholder Carbon Asset Risks APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: MAR 10, 2015 Meeting Type: Annual Record Date: JAN 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tim Cook For For Management 1.2 Elect Director Al Gore For For Management 1.3 Elect Director Bob Iger For For Management 1.4 Elect Director Andrea Jung For For Management 1.5 Elect Director Art Levinson For For Management 1.6 Elect Director Ron Sugar For For Management 1.7 Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Report on Risks Associated with Repeal Against Against Shareholder of Climate Change Policies 6 Adopt Proxy Access Right Against For Shareholder AUTONATION, INC. Ticker: AN Security ID: 05329W102 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mike Jackson For For Management 1.2 Elect Director Robert J. Brown For For Management 1.3 Elect Director Rick L. Burdick For For Management 1.4 Elect Director Tomago Collins For For Management 1.5 Elect Director David B. Edelson For For Management 1.6 Elect Director Robert R. Grusky For For Management 1.7 Elect Director Michael Larson For For Management 1.8 Elect Director G. Mike Mikan For For Management 1.9 Elect Director Alison H. Rosenthal For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Clawback of Incentive Payments Against For Shareholder BERKSHIRE HATHAWAY INC. Ticker: BRK.B Security ID: 084670108 Meeting Date: MAY 02, 2015 Meeting Type: Annual Record Date: MAR 04, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates, III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Thomas S. Murphy For For Management 1.10 Elect Director Ronald L. Olson For For Management 1.11 Elect Director Walter Scott, Jr. For For Management 1.12 Elect Director Meryl B. Witmer For For Management BIOGEN INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 10, 2015 Meeting Type: Annual Record Date: APR 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alexander J. Denner For For Management 1.2 Elect Director Caroline D. Dorsa For For Management 1.3 Elect Director Nancy L. Leaming For For Management 1.4 Elect Director Richard C. Mulligan For For Management 1.5 Elect Director Robert W. Pangia For For Management 1.6 Elect Director Stelios Papadopoulos For For Management 1.7 Elect Director Brian S. Posner For For Management 1.8 Elect Director Eric K. Rowinsky For For Management 1.9 Elect Director George A. Scangos For For Management 1.10 Elect Director Lynn Schenk For For Management 1.11 Elect Director Stephen A. Sherwin For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Amend Non-Employee Director Omnibus For For Management Stock Plan BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 05, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1A Elect Director Lamberto Andreotti For For Management 1.1B Elect Director Giovanni Caforio For For Management 1.1C Elect Director Lewis B. Campbell For For Management 1.1D Elect Director Laurie H. Glimcher For For Management 1.1E Elect Director Michael Grobstein For For Management 1.1F Elect Director Alan J. Lacy For For Management 1.1G Elect Director Thomas J. Lynch, Jr. For For Management 1.1H Elect Director Dinesh C. Paliwal For For Management 1.1I Elect Director Vicki L. Sato For For Management 1.1J Elect Director Gerald L. Storch For For Management 1.1K Elect Director Togo D. West, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 5 Remove Supermajority Vote Requirement For For Management Applicable to Preferred Stock 6 Provide Right to Act by Written Consent Against For Shareholder CAPITAL ONE FINANCIAL CORPORATION Ticker: COF Security ID: 14040H105 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: MAR 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1a Elect Director Richard D. Fairbank For For Management 1.1b Elect Director Patrick W. Gross For For Management 1.1c Elect Director Ann Fritz Hackett For For Management 1.1d Elect Director Lewis Hay, III For For Management 1.1e Elect Director Benjamin P. Jenkins, III For For Management 1.1f Elect Director Pierre E. Leroy For For Management 1.1g Elect Director Peter E. Raskind For For Management 1.1h Elect Director Mayo A. Shattuck, III For For Management 1.1i Elect Director Bradford H. Warner For For Management 1.1j Elect Director Catherine G. West For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Amend Bylaws Call Special Meetings Against For Shareholder CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 10, 2015 Meeting Type: Annual Record Date: APR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Calhoun For For Management 1.2 Elect Director Daniel M. Dickinson For For Management 1.3 Elect Director Juan Gallardo For For Management 1.4 Elect Director Jesse J. Greene, Jr. For For Management 1.5 Elect Director Jon M. Huntsman, Jr. For For Management 1.6 Elect Director Dennis A. Muilenburg For For Management 1.7 Elect Director Douglas R. Oberhelman For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Debra L. Reed For For Management 1.10 Elect Director Edward B. Rust, Jr. For For Management 1.11 Elect Director Susan C. Schwab For For Management 1.12 Elect Director Miles D. White For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Review and Amend Human Rights Policies Against Against Shareholder 7 Amend Policies to Allow Employees to Against Against Shareholder Participate in Political Process with No Retribution CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 27, 2015 Meeting Type: Annual Record Date: APR 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alexander B. Cummings, For For Management Jr. 1b Elect Director Linnet F. Deily For For Management 1c Elect Director Robert E. Denham For For Management 1d Elect Director Alice P. Gast For For Management 1e Elect Director Enrique Hernandez, Jr. For For Management 1f Elect Director Jon M. Huntsman, Jr. For For Management 1g Elect Director Charles W. Moorman, IV For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Carl Ware For For Management 1l Elect Director John S. Watson For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Charitable Contributions Against Against Shareholder 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Prohibit Political Spending Against Against Shareholder 7 Increase Return of Capital to Against Against Shareholder Shareholders in Light of Climate Change Risks 8 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 9 Report on the Result of Efforts to Against Against Shareholder Minimize Hydraulic Fracturing Impacts 10 Proxy Access Against For Shareholder 11 Require Independent Board Chairman Against Against Shareholder 12 Require Director Nominee with Against Against Shareholder Environmental Experience 13 Amend Bylaws Call Special Meetings Against For Shareholder CHINA PETROLEUM & CHEMICAL CORP. Ticker: 00386 Security ID: 16941R108 Meeting Date: DEC 23, 2014 Meeting Type: Special Record Date: NOV 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Shanghai Petrochemical A Share For For Management Option Incentive Scheme (Draft) 2 Approve Provision of External For For Management Guarantees CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 20, 2014 Meeting Type: Annual Record Date: SEP 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director M. Michele Burns For For Management 1c Elect Director Michael D. Capellas For For Management 1d Elect Director John T. Chambers For For Management 1e Elect Director Brian L. Halla For For Management 1f Elect Director John L. Hennessy For For Management 1g Elect Director Kristina M. Johnson For For Management 1h Elect Director Roderick C. McGeary For For Management 1i Elect Director Arun Sarin For For Management 1j Elect Director Steven M. West For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Establish Public Policy Board Committee Against Against Shareholder 6 Adopt Proxy Access Right Against Against Shareholder 7 Report on Political Contributions Against Against Shareholder CORNING INCORPORATED Ticker: GLW Security ID: 219350105 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald W. Blair For For Management 1.2 Elect Director Stephanie A. Burns For Against Management 1.3 Elect Director John A. Canning, Jr. For For Management 1.4 Elect Director Richard T. Clark For For Management 1.5 Elect Director Robert F. Cummings, Jr. For Against Management 1.6 Elect Director James B. Flaws For For Management 1.7 Elect Director Deborah A. Henretta For For Management 1.8 Elect Director Daniel P. Huttenlocher For For Management 1.9 Elect Director Kurt M. Landgraf For For Management 1.10 Elect Director Kevin J. Martin For For Management 1.11 Elect Director Deborah D. Rieman For For Management 1.12 Elect Director Hansel E. Tookes II For For Management 1.13 Elect Director Wendell P. Weeks For For Management 1.14 Elect Director Mark S. Wrighton For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Holy Land Principles Against Against Shareholder COVANCE INC. Ticker: CVD Security ID: 222816100 Meeting Date: FEB 18, 2015 Meeting Type: Special Record Date: JAN 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management CVS HEALTH CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: MAR 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard M. Bracken For For Management 1b Elect Director C. David Brown, II For For Management 1c Elect Director Alecia A. DeCoudreaux For For Management 1d Elect Director Nancy-Ann M. DeParle For For Management 1e Elect Director David W. Dorman For For Management 1f Elect Director Anne M. Finucane For For Management 1g Elect Director Larry J. Merlo For For Management 1h Elect Director Jean-Pierre Millon For For Management 1i Elect Director Richard J. Swift For For Management 1j Elect Director William C. Weldon For For Management 1k Elect Director Tony L. White For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Consistency Between Against Against Shareholder Corporate Values and Political Contributions DEXCOM, INC. Ticker: DXCM Security ID: 252131107 Meeting Date: MAY 28, 2015 Meeting Type: Annual Record Date: APR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Terrance H. Gregg For For Management 1b Elect Director Kevin Sayer For For Management 1c Elect Director Nicholas Augustinos For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Approve Qualified Employee Stock For For Management Purchase Plan DUKE ENERGY CORPORATION Ticker: DUK Security ID: 26441C204 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: MAR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael G. Browning For For Management 1b Elect Director Harris E. DeLoach, Jr. For For Management 1c Elect Director Daniel R. DiMicco For For Management 1d Elect Director John H. Forsgren For For Management 1e Elect Director Lynn J. Good For For Management 1f Elect Director Ann Maynard Gray For For Management 1g Elect Director James H. Hance, Jr. For For Management 1h Elect Director John T. Herron For For Management 1i Elect Director James B. Hyler, Jr. For For Management 1j Elect Director William E. Kennard For For Management 1k Elect Director E. Marie McKee For For Management 1l Elect Director Richard A. Meserve For For Management 1m Elect Director James T. Rhodes For For Management 1n Elect Director Carlos A. Saladrigas For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Pro-rata Vesting of Equity Awards Against For Shareholder 6 Report on Political Contributions Against Against Shareholder 7 Adopt Proxy Access Right Against For Shareholder EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 27, 2015 Meeting Type: Annual Record Date: APR 07, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Boskin For For Management 1.2 Elect Director Peter Brabeck-Letmathe For For Management 1.3 Elect Director Ursula M. Burns For For Management 1.4 Elect Director Larry R. Faulkner For For Management 1.5 Elect Director Jay S. Fishman For For Management 1.6 Elect Director Henrietta H. Fore For For Management 1.7 Elect Director Kenneth C. Frazier For For Management 1.8 Elect Director Douglas R. Oberhelman For For Management 1.9 Elect Director Samuel J. Palmisano For For Management 1.10 Elect Director Steven S. Reinemund For For Management 1.11 Elect Director Rex W. Tillerson For For Management 1.12 Elect Director William C. Weldon For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Adopt Proxy Access Right Against For Shareholder 6 Require Director Nominee with Against Against Shareholder Environmental Experience 7 Increase the Number of Females on the Against Against Shareholder Board 8 Disclose Percentage of Females at Each Against Against Shareholder Percentile of Compensation 9 Report on Lobbying Payments and Policy Against Against Shareholder 10 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 11 Report on the Result of Efforts to Against Against Shareholder Minimize Hydraulic Fracturing Impacts FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: JUN 11, 2015 Meeting Type: Annual Record Date: APR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Erskine B. Bowles For For Management 1.3 Elect Director Susan D. For For Management Desmond-Hellmann 1.4 Elect Director Reed Hastings For For Management 1.5 Elect Director Jan Koum For For Management 1.6 Elect Director Sheryl K. Sandberg For For Management 1.7 Elect Director Peter A. Thiel For For Management 1.8 Elect Director Mark Zuckerberg For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Report on Sustainability Against Against Shareholder 6 Report on Human Rights Risk Assessment Against Against Shareholder Process FORD MOTOR COMPANY Ticker: F Security ID: 345370860 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen G. Butler For For Management 2 Elect Director Kimberly A. Casiano For For Management 3 Elect Director Anthony F. Earley, Jr. For For Management 4 Elect Director Mark Fields For For Management 5 Elect Director Edsel B. Ford II For For Management 6 Elect Director William Clay Ford, Jr. For For Management 7 Elect Director James P. Hackett For For Management 8 Elect Director James H. Hance, Jr. For For Management 9 Elect Director William W. Helman Iv For For Management 10 Elect Director Jon M. Huntsman, Jr. For For Management 11 Elect Director William E. Kennard For For Management 12 Elect Director John C. Lechleiter For For Management 13 Elect Director Ellen R. Marram For For Management 14 Elect Director Gerald L. Shaheen For For Management 15 Elect Director John L. Thornton For For Management 16 Ratify PricewaterhouseCoopers LLPas For For Management Auditors 17 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 18 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 19 Amend Bylaws to Call Special Meetings Against For Shareholder FORTINET, INC. Ticker: FTNT Security ID: 34959E109 Meeting Date: JUN 19, 2015 Meeting Type: Annual Record Date: APR 22, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ken Xie For For Management 1.2 Elect Director Hong Liang Lu For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 22, 2015 Meeting Type: Annual Record Date: FEB 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Director W. Geoffrey Beattie For For Management A2 Elect Director John J. Brennan For For Management A3 Elect Director James I. Cash, Jr. For For Management A4 Elect Director Francisco D'Souza For For Management A5 Elect Director Marijn E. Dekkers For For Management A6 Elect Director Susan J. Hockfield For For Management A7 Elect Director Jeffrey R. Immelt For For Management A8 Elect Director Andrea Jung For For Management A9 Elect Director Robert W. Lane For For Management A10 Elect Director Rochelle B. Lazarus For For Management A11 Elect Director James J. Mulva For For Management A12 Elect Director James E. Rohr For For Management A13 Elect Director Mary L. Schapiro For For Management A14 Elect Director Robert J. Swieringa For For Management A15 Elect Director James S. Tisch For For Management A16 Elect Director Douglas A. Warner, III For For Management B1 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation B2 Ratify KPMG LLP as Auditors For For Management C1 Provide for Cumulative Voting Against For Shareholder C2 Provide Right to Act by Written Consent Against Against Shareholder C3 Select One Director from Ranks of Against Against Shareholder Retirees C4 Adopt Holy Land Principles Against Against Shareholder
